Case 1:19-cv-02034-LDH-SMG Document 25 Filed 10/15/20 Page 1 of 4 PageID #: 439




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 SEMYON GRINBLAT,
                                  Plaintiff,
                           v.
                                                              MEMORANDUM AND ORDER
 H & 6 ASSOCIATE INC., THE HUGH FAMILY
                                                               ADOPTING REPORT AND
 REVOCABLE TRUST, JOHN DOE 1-X, persons
                                                                RECOMMENDATION
 yet unknown, LIMITED LIABILITY
 COMPANIES, PARTNERSHIPS,                                         19-CV-2034 (LDH) (SMG)
 CORPORATIONS 1-X, entities yet unknown,
                                  Defendant.

 LASHANN DEARCY HALL, United States District Judge:

                                           BACKGROUND

         On February 11, 2020, Plaintiff filed a request for attorney’s fees. (ECF No. 19.) The

 Court referred the motion to Magistrate Judge Gold on February 19, 2020. On July 10, 2020,

 Magistrate Judge Gold filed a report and recommendation (“R&R”), recommending the Court

 grant Plaintiff’s motion in part and deny it in part, and award $7,603.50 in attorney's fees and

 $683.07 in costs, or a total of $8,286.57. (R&R, ECF No. 21.) Plaintiff objects. (Pl.’s Obj.

 R&R (“Pl.’s Obj.”), ECF No. 23.)

                                     STANDARD OF REVIEW

         When deciding whether to adopt a report and recommendation, the district court “may

 accept, reject, or modify, in whole or in part, the findings or recommendations made by the

 magistrate judge.” 28 U.S.C. § 636(b)(1)(C). The Court conducts a de novo review of those

 portions of a report and recommendation to which a party submits a timely objection. 28 U.S.C.

 § 636(b)(1)(C). “To accept those portions of the report to which no timely objection has been

 made, ‘the district court need only satisfy itself that there is no clear error on the face of the




                                                    1
Case 1:19-cv-02034-LDH-SMG Document 25 Filed 10/15/20 Page 2 of 4 PageID #: 440




 record.’” Estate of Ellington ex rel. Ellington v. Harbrew Imports Ltd., 812 F. Supp. 2d 186, 189

 (E.D.N.Y. 2011) (quoting Urena v. New York, 160 F. Supp. 2d 606, 609–10 (S.D.N.Y. 2001)).

                                            DISCUSSION

         Courts awarding attorney’s fees are instructed to calculate a “presumptively reasonable

 fee” by taking the product of the hours reasonably expended and a reasonable hourly rate. Arbor

 Hill Concerned Citizens Neighborhood Ass’n v. County of Albany, 522 F.3d 182, 190 (2d Cir.

 2008) (detailing the process the court should use to determine the “presumptively reasonable

 fee”). Plaintiff does not object to the legal principles upon which Magistrate Judge Gold relied.

 Rather, Plaintiff argues that in determining a reasonable attorney’s fee, Magistrate Judge Gold

 overlooked or mischaracterized aspects of his counsel’s representation, which, if properly

 considered, support a higher fee award. (Pl.’s Obj. ¶¶ 4-5.) The Court disagrees.

         First, Plaintiff notes that Magistrate Judge Gold based his recommendation on the fact

 that Plaintiff’s counsel did not describe his educational background or experience handling ADA

 lawsuits in detail. (Id. ¶ 5.) In response to this omission in his original filing, Plaintiff describes

 his counsel’s educational and professional background in detail. (Id. ¶¶ 6-7.) However,

 Magistrate Judge Gold did consider Plaintiff counsel’s experience with ADA lawsuits, as

 Magistrate Judge Gold’s independent search of the docket revealed the Plaintiff’s counsel has

 filed 44 lawsuits alleging ADA violation on behalf of Plaintiff within the last three years. (R&R

 5.) And, in any event, the newly proffered information about Plaintiff does not alter the Court’s

 view that Magistrate Judge Gold’s fee award was reasonable.

         Second, Plaintiff objects to Magistrate Judge Gold’s observation that Plaintiff’s counsel

 used “a boilerplate complaint that is virtually identical to many of the 44 complaints alleging

 ADA violations” filed by him within the last three years on behalf of Plaintiff. (Pl.’s Obj. ¶ 5.)



                                                    2
Case 1:19-cv-02034-LDH-SMG Document 25 Filed 10/15/20 Page 3 of 4 PageID #: 441




 Specifically, Plaintiff argues that the complaint contains sections unique to the complaint in this

 case, such as the parties, facts and violations sections. (Id. ¶ 8.) Those sections, taken together,

 are less than 10 pages. (Id.) The complaint is 35 pages. (Compl., ECF No. 1.) That means that

 over two thirds of the complaint uses boilerplate language. Magistrate Judge Gold was correct in

 considering this fact when determining a reasonable fee award and adjusting Plaintiff’s requested

 fee award downward. See, e.g, Cankat v. 41st Ave. Rest. Corp., 2016 WL 7217638, at *4

 (E.D.N.Y. Dec. 12, 2016) (awarding an hourly rate of $200 to an attorney based on four years of

 experience with ADA cases and evidence that she prepared her pleading using text from

 previously filed ADA complaints).

        Third, Plaintiff objects to Magistrate Judge Gold’s characterization of the legal work in

 this case as “relatively straightforward,” particularly since Defendant defaulted, and involving

 “no novel or complex issues.” (Pl.’s Obj. ¶ 5.) Plaintiff objects and says his counsel’s work

 involved measuring parking spaces and aisles “meticulously.” (Id. ¶ 9.) The Court agrees with

 Magistrate Judge Gold that such work, even if undertaken “meticulously,” is not novel or

 complex.

        Fourth, Plaintiff objects to Magistrate Judge Gold’s observation that Plaintiff’s counsel

 had devoted “no time at all to enforcing the injunctive relief that presumably was the primary

 motivation for bringing this lawsuit in the first place.” (Pl.’s Obj. ¶ 5.) Plaintiff does not contest

 that this is true, but rather provides an explanation—namely that Plaintiff’s motion for injunctive

 relief was not granted until after he filed his motion for default judgment and then the COVID-19

 pandemic prevented his counsel from enforcing the injunction. (Id. ¶¶ 11-12.) All that may be

 so, but it has no bearing on reality that Plaintiff’s counsel, in fact, spent no time enforcing the

 injunctive relief requested.



                                                    3
Case 1:19-cv-02034-LDH-SMG Document 25 Filed 10/15/20 Page 4 of 4 PageID #: 442




        In sum, on de novo review, the Court finds Magistrate Judge Gold’s analysis sound.

                                          CONCLUSION

        For the foregoing reasons, Magistrate Judge Gold’s R&R granting Plaintiff’s motion for

 attorney's fees in part and denying it in part is ADOPTED in its entirety as the opinion of this

 Court. Plaintiff shall be awarded $7,603.50 in attorney’s fees and $683.07 in costs, or a total of

 $8,286.57.

                                                       SO ORDERED.


                                                       /s/ LDH
                                                       LASHANN DEARCY HALL
                                                       United States District Judge
 Dated: Brooklyn, New York
        October 15, 2020




                                                  4
